Order entered October 25, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00548-CV

                       IN THE INTEREST OF S.V., A MINOR CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-11968-V

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated September 5, 2019, we

notified the official court reporter for the 256th Judicial District Court that the reporter’s record

was overdue. We directed the court reporter to file the record within thirty days. To date, we

have not received any response.

       Accordingly, we ORDER Court Reporter Glenda Finkley to file, within FIFTEEN

DAYS of the date of this order, either (1) the reporter’s record; (2) written verification that no

hearings were recorded; or (3) written verification that appellant has not requested or made

payment arrangements for the record and has not been found entitled to proceed without payment

of costs. We notify appellant that if we receive verification he has not requested, paid for, or

made arrangements to pay for the reporter’s record and has not been found entitled to proceed

without payment of costs, we will order the appeal submitted without the reporter’s record.
See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable David Lopez
       Presiding Judge
       256th Judicial District Court

       Glenda Finkley
       Official Court Reporter
       256th Judicial District Court

       All parties




                                                 /s/     ROBERT D. BURNS, III
                                                         CHIEF JUSTICE